IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00167-CV

                 IN THE MATTER OF THE MARRIAGE OF
               JAMES VAUGHN IV AND AMBER VAUGHN



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. CV20-0222


                    SECOND ABATEMENT ORDER


      On September 29, 2021, we abated this cause to the trial court and ordered the trial

court to conduct an evidentiary hearing on Appellant James Vaughn IV’s Motion to

Disqualify Opposing Counsel and to thereafter make findings of fact and conclusions of

law. The trial court did so, and we have received the supplemental reporter’s record of

the hearing and the supplemental clerk’s record containing the trial court’s findings of

fact and conclusions of law. This appeal is therefore reinstated.

      Having reviewed the supplemental clerk’s and reporter’s records, we again abate

this cause to the trial court. The trial court is ORDERED to conduct another evidentiary

hearing to further develop the record with regard to any potential phone
communications between Appellant, James Vaughn IV, and Appellee’s counsel, Amy

Ward, or her office.

         The trial court is ORDERED to give no less than 10 days’ notice of the hearing by

U.S. mail to Appellant, James Vaughn IV, and to Appellee’s counsel, Amy Ward. The

trial court is further ORDERED to conduct the hearing within 45 days of the date of this

Order.

         The court reporter is ORDERED to file a supplemental reporter’s record of the

hearing within 60 days of the date of this Order.




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order issued and filed November 5, 2021
RWR




In re Marriage of Vaughn                                                            Page 2